Citation Nr: 1540859	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  06-34 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran had active military service from July 1967 to July 1971.  He died in October 2005.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a January 2006 rating decision by the St. Petersburg, Florida, Regional Office (RO), which denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  She perfected a timely appeal to that decision.  

In a December 2009 decision, the Board denied the appellant's claims for entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318, as well as entitlement to service connection for the cause of the Veteran's death.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (hereinafter "Court").  In a September 2011 decision, the Court held that the appellant had not challenged the Board's disposition of her DIC claim based on 38 U.S.C.A. § 1318; as such, the Court found the claim abandoned on appeal.  The Court otherwise vacated and remanded the Board's denial of the appellant's claim for service connection for the cause of the Veteran's death.  

In March 2013, the Board again denied the Appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The Appellant appealed the decision to the Court, and in September 2013 the Court vacated the March 2013 decision and remanded the matter to the Board for further development.  

In February 2014, the Board remanded the case to the RO via the VA Appeals Management Center (AMC) for further evidentiary development.  The AMC completed the requested development and issued another SSOC in July 2014.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam War and is presumed to have been exposed to an herbicide agent.  

2.  The Veteran died in October 2005, at the age of 57.  The immediate cause of death was reported as carcinoma of the tongue with metastases.  No other significant condition contributing to death was reported on the death certificate.  No autopsy was performed.  

3.  At the time of the Veteran's death, service connection was in effect for post-traumatic stress disorder (PTSD), rated as 100 percent disabling.  

4.  The Veteran's fatal cancer of the tongue with metastasis did not originate in service or within one year of his discharge therefrom, and is not otherwise related to his military service, to include in-service exposure to Agent Orange or to a service-connected disability.  

5.  There is no competent evidence showing that a service-connected disability was the immediate or underlying cause of the Veteran's death; nor is there competent evidence showing that a service-connected disability or disabilities contributed substantially or materially to cause death.  

CONCLUSION OF LAW

The cause of the Veteran's death was not related to an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide; and to request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Additionally, in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, 38 U.S.C.A. § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

In this case, VA satisfied its duty to notify by means of a letter dated in November 2005 from the RO to the appellant, which was issued prior to the RO decision in January 2006.  While it appears that that letter was not technically compliant with the Court's holding in Hupp, any notice error based on an incomplete notice in light of the Court's holding in Hupp did not affect the essential fairness of the adjudication.  In particular, the appellant had actual knowledge of the Veteran's service-connected disability, PTSD.  In her VA Form 9 (Appeal to Board of Veterans' Appeals ) dated in November 2006, the appellant reported that the Veteran had been rated 100% for his PTSD for over seven years.  Furthermore, neither the appellant nor her attorney has alleged the appellant was prejudiced by VA's oversight in not informing her about how VA assigns effective dates and disability evaluations.  Shinseki v. Sanders, 129 S. Ct. 1696, 1704 -05 (2009) (holding that notice errors must be examined in the context of the facts of the particular case to determine whether they are prejudicial).  Moreover, the July 2014 SSOC provided the appellant with an additional 60 days to submit additional evidence.  Thus, the Board finds that the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  

It also appears that all obtainable evidence identified by the appellant relative to her claim has been obtained and associated with the claims file, and that neither she nor her attorney has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notice.  

In connection with the current appeal, the RO has obtained service treatment records and post service medical records.  In addition, the Board requested and obtained medical expert opinions from the Veterans Health Administration (VHA) in May 2012 and October 2012.  Another VA medical opinion was obtained in July 2014.  As the VHA medical opinions contained a review of the Veteran's medical history and describe the fatal condition in sufficient detail and provide a rationale to support the conclusion reached in the opinions, the opinions are adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence that has not been obtained or requested.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  

II.  Factual background.

The record indicates that the Veteran served on active duty from July 1967 to July 1971, with service in Vietnam from January 1968 to October 1969.  He was awarded the Combat Action Ribbon, the Vietnam Service Medal, the Vietnam Campaign Medal, and the Vietnam Cross of Gallantry with Palm.  

The record reflects that the Veteran died in October 2005, at the age of 57.  A certificate of death, dated in October 2005, shows that the Veteran's death was attributed to carcinoma of the tongue with metastases.  No other significant condition contributing to death was reported on the death certificate.  No autopsy was performed.  At the time of the veteran's death, service connection was in effect for post-traumatic stress disorder (PTSD), rated as 100 percent disabling.  

The appellant's application for DIC benefits (VA Form 21-534) was received in November 2005.  Submitted in support of her claim were VA progress notes dated from August 2004 to October 2005.  These records show that the Veteran was seen at an ENT clinic in August 2004 with a left neck mass for which he underwent fine needle aspiration of the mass in the clinic and it was noted to be positive for squamous cell carcinoma.  These records indicate that the Veteran completed irradiation therapy on November 8, 2004 and was scheduled for surgery; however, he cancelled the surgery and indicated that he did not wish to have any surgery.  Hospital medical records confirmed that the Veteran was discharged on October 8, 2005.  

In a March 2012 statement, the appellant's attorney made an argument to the effect that the pharynx (inclusive of the tonsils and the tongue) is recognized in medical literature as part of the respiratory system, and hence cancer of the tonsil or tongue should be subject to presumptive service connection based on herbicide agent exposure.  

In April 2012, the RO sought a VHA opinion.  Received in May 2012 was a medical opinion from the chief of Otolaryngology at the Manhattan VA Medical Center (VAMC), indicating that the Veteran was diagnosed with a T2N2b squamous cell carcinoma of the left tonsil on 8/2/2004 to which he eventually succumbed.  The physician explained that the tonsil is part of the oropharynx which is a staging anatomic location distinct from the larynx.  However, he noted that the oropharynx hypopharynx and larynx are contiguous parts of the upper aerodigestive tract.  The physician also explained that extensive cancers can spread from one site to the other.  Therefore, it was his opinion that, because of the proximity and because of the cell type (squamous cell carcinoma) that is common between the oropharynx and larynx, the patient ought to be compensated.  

Again in October 2012, the Board referred the Veteran's claims folders to Dr. M.S.P., Chief of Otolaryngology at the VA medical center in Dayton, Ohio for an opinion regarding the cause of the Veteran's death.  Dr. M. P. noted that the veteran presented at age 56 with a left sided neck mass.  A needle biopsy showed Squamous cell carcinoma (SCC); subsequently, he underwent panendoscopy with biopsy with findings of a 2 5 3cm hard left tonsillar submucosal mass within the left tonsillar fossa with some minor extension inferiorly down the lateral pharyngeal wall frozen section diagnosis positive for SCC.  Tumor Board on 8/9/04 staged it as a T2N2b (Stage IV) SCC of the left tonsil and recommended a course of chemoradiation followed by a left neck dissection.  The Veteran completed radiation therapy on 11/8/04 with evidence for residual neck disease.  The physician noted that, a medical note dated November 24, 2004 reported that the Veteran declined any further medical or surgical treatment for his residual cancer.  He presented to the emergency department on 10/6/05 with multiple medical problems.  CT scans showed nodules of the lungs liver and pancreas highly suspect for metastatic cancer.  The Veteran was referred to hospice and died on 10/[redacted]/05.  His medical record shows a history of tobacco use up to 1 1/2-2 packs per day alcohol use with mention of alcohol dependence and a diagnosis of COPD.  

Dr. M. P. explained that the majority of tumors occurring in the head and neck arise from the squamous mucosa that lines the upper aerodigestive tract and are predominately Squamous cell carcinomas as in this Veteran.  The upper aerodigestive tract is organized into several main sites that are subdivided into anatomic subsites (Committee for Head and Neck Surgery and Oncology Pocket Guide to Neck Dissection Classification and Staging of Head and Neck Cancer Alexanchia VA Amman Academy of Otolaryngology-Head and Neck Surgery Foundation Inc 3id Edition 2008).  The major sites include the oral cavity, the oropharynx, the hypopharynx, the larynx, the nasopharynx, and nose and paranasal sinuses.  

Dr. M. P. observed that the oropharynx includes the tonsils, base of tongue, soft palate, and pharyngeal walls.  The larynx is a distinct and separate anatomic site from the oropharynx and includes the epiglottis, the false vocal cords, the arytenoid cartilages, and the aryepiglottic folds.  The tachea, bronchus and lung are part of the lower respiratory system.  There are disease processes that may affect individual sites along the aerodigestve tract while sparing others.  This is true for cancers including SCC which can occur in any of the aforementioned sites.  It most commonly arises at a single location although patients are at risk for developing tumors at multiple sites along the upper aerodigestive tract (synchronous, metachronous, low prevalence).  The National Comprehensive Cancer Network guide for treatment of Head and Neck (widely accepted guideline) breaks out treatment for cancer of the oropharynx (tonsil, base of tongue, posterior pharyngeal wall, soft palate) from cancer of the larynx (separate guidelines).  This Veteran was diagnosed with a cancer of the tonsil metastatic to lymph nodes in the neck and, subsequently to distant sites within the body.  At no time was he diagnosed with a primary tumor of the larynx, trachea, bronchus or lungs.  The tonsil is a part of the orophyarynx and is a distinct anatomic site separate from the larynx, trachea, bronchus, and lungs, with intervening structures that include the valleculae, lareal and posterior hyopharyngeal walls.  There is no evidence that this Veteran's tumor involved the larynx, a distinct anatomic site located caudal (inferior) to the tonsil and oropharynx.  

Dr. M. P. opined that, based upon generally accepted definitions of anatomical parts, the tongue and tonsil are indeed anatomical parts which are distinct from the larynx, the tachea, the bronchus and the lung, and that the Veteran's tumor arose within the tonsil, an anatomic site distinct and separate from these.  

In July 2014, the Veteran's claims files were again referred to a medical specialist for an opinion regarding the etiology of the Veteran's cancer.  Following a review of the claims folder, the physician explained that anatomically the tonsil is not a part of the Larynx; he noted that the two are distinct and separate.  The physician also reported that the tonsil is a lymph node and the larynx is a voice box and not related to the tonsils.  The physician further noted that the two tonsils are situated in the throat one on each side and can be seen on looking inside the throat; they are not situated below the larynx but are above the larynx.  The physician also opined that, based on review of the record and medical literature, the most likely etiologies of the tonsil cancer is smoking and HPV.  The physician explained that most tonsil cancers are squamous cell carcinomas, which arise in the lining tissues of the mouth, although it is possible for lymphoma to develop in the tonsils.  He further explained that smoking is the most common risk factor for squamous cell carcinomas of the tonsils.  He noted that alcohol is also a risk factor, and the combination of smoking and alcohol use yields an even greater risk than using either substance alone.  The physician further opined that, based on review of the record, it is not likely that any cancer developed by the Veteran is directly related to his military service, to include in-service herbicide exposure.  The physician explained that the only issue for this Veteran is squamous cell tonsillar cancer; and, as stated above, the likely causes are smoking and HPV and not the herbicide exposures he had in service.  The physician stated that he concurred with the facts and opinion set forth in the letter from Dr. M. P. and not the observations made by Dr. Kaufman in May 2012.  


III.  Legal Analysis.

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

When a disease is first diagnosed after service, service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during the Veteran's service.  38 C.F.R. § 3.303(d).  In addition, service connection may be granted for a chronic disease, including malignant tumors, if manifested to a compensable degree within the prescribed presumptive period-one year following separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for the cause of a Veteran's death may be granted when a disability incurred in or aggravated by service either caused or contributed substantially or materially to the Veteran's death.  For a service-connected disability to be the cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It must be shown that there was a causal connection.  U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death from the view point of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  In cases where the primary causes of death are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  It would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c) (3), (4).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(a) (3); 38 C.F.R. §§ 3.307, 3.309.  

Effective August 31, 2010, where a Veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam, the following diseases shall be service connected, even though there is no record of such disease during service: chloracne, or any other acneform disease consistent with chloracne; type II diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes); Hodgkin's disease; ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (i.e., cancers of the lung, bronchus, larynx, or trachea); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); or soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2013).  

There is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  A presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions: Cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258 -21260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).  

In order to establish service connection by presumption, based on herbicide exposure, a disease listed above (see 38 C.F.R. § 3.309(e) ) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a) (6) (ii).  

Even if the statutory presumptions are inapplicable, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  However, in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the medical evidence shows that the Veteran died of cancer of the tongue with metastases.  There are no records to substantiate, nor has it been contended, that the Veteran was treated for any relevant disease or injury during service.  The Veteran's service treatment records do not show that he suffered from cancer during his period of active duty.  Further, the Veteran's post-service treatment records do not show cancer (of any sort) to have been diagnosed until approximately 33 years after his separation from service.  Indeed, it was not until August 2004 that the Veteran was seen at an ENT clinic in August 2004 with a left neck mass for which he underwent fine needle aspiration of the mass in the clinic and it was noted to be positive for squamous cell carcinoma of the left tonsil.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor to be considered.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).  

The United States Court of Appeals for Veterans Claims has consistently held that, under the law cited above, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit, which recently stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Accordingly, the Board finds that the fatal cancer of the tongue was not present in service or manifest to a compensable degree within one year after separation from service.  In fact, as noted above, the fatal carcinoma was initially medically shown shortly before the Veteran's death in August 2004, many years following his separation from military service.  Thus, service connection would not be warranted for the terminal condition either on the basis of direct service incurrence or on the basis of having become manifest to the required degree within one year following the veteran's separation from military service.  38 U.S.C.A. §§ 1101, 1110, 1137; 38 C.F.R. §§ 3.307, 3.309.  

It is noteworthy that the appellant has argued that the Veteran's cancer of the tongue with metastases was the result of his exposure to Agent Orange when he served in Vietnam.  

Significantly, the Board notes that the record clearly indicates that the Veteran served in Vietnam and was thus exposed to Agent Orange.  See 38 C.F.R. § 3.307(a) (6) (iii).  However, cancer of the tongue/tonsil is not a condition enumerated among the diseases the Secretary has determined are related to herbicide (Agent Orange) exposure; rather cancer of the oral cavity (including lips and tongue, pharynx (including tonsils) are expressly excluded.  See 38 C.F.R. § 3.309(e).  Nonetheless, it has been argued that the Veteran actually had tonsil cancer, and that tonsil cancer should be viewed as a respiratory cancer (specifically of the larynx) for purposes of granting service connection under the presumption for Vietnam Veterans.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309 (e) (2013).  

The Board notes that the claims file contains differing opinions regarding the nature of the Veteran's cancer and the etiology of that cancer.  Where the record contains both positive and negative evidence, it is the responsibility of the Board to weigh the credibility and probative value of the medical opinions, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  

In support of the appellant's claim is the May 2012 VHA opinion, wherein the physician acknowledged that the tonsil is part of the oropharynx which is a staging anatomic location distinct from the larynx.  However, he noted that the oropharynx hypopharynx and larynx are contiguous parts of the upper aerodigestive tract.  The physician also explained that extensive cancers can spread from one site to the other.  Therefore, it was his opinion that, because of the proximity and because of the cell type (squamous cell carcinoma) that is common between the oropharynx and larynx, the patient ought to be compensated.  

On the contrary, in the VHA opinion obtained in October 2012, the Otolaryngologist explained that the Veteran was diagnosed with a cancer of the tonsil metastatic to lymph nodes in the neck and, subsequently to distant sites within the body.  At no time was he diagnosed with a primary tumor of the larynx, trachea, bronchus or lungs.  The tonsil is a part of the orophyarynx and is a distinct anatomic site separate from the larynx, trachea, bronchus, and lungs, with intervening structures that include the valleculae, lareal and posterior hyopharyngeal walls.  There is no evidence that this Veteran's tumor involved the larynx, a distinct anatomic site located caudal (inferior) to the tonsil and oropharynx.  Therefore, he concluded that, based upon generally accepted definitions of anatomical parts, the tongue and tonsil are indeed anatomical parts which are distinct from the larynx, the tachea, the bronchus and the lung, and that the Veteran's tumor arose within the tonsil, an anatomic site distinct and separate from these.  More recently, in July 2014, a VA physician confirmed the above opinion and stated that anatomically the tonsil is not a part of the Larynx; he noted that the two are distinct and separate.  The physician also reported that the tonsil is a lymph node and the larynx is a voice box and not related to the tonsils.  The physician further noted that the two tonsils are situated in the throat one on each side and can be seen on looking inside the throat; they are not situated below the larynx but are above the larynx.  

The Board further notes that the July 2014 VA examiner also explained that smoking is the most common risk factor for squamous cell carcinomas of the tonsils.  He noted that alcohol is also a risk factor, and the combination of smoking and alcohol use yields an even greater risk than using either substance alone.  The physician further opined that, based on review of the record, it is not likely that any cancer developed by the Veteran is directly related to his military service, to include in-service herbicide exposure.  The physician explained that the only issue for this Veteran is squamous cell tonsillar cancer; and, as stated above, the likely causes are smoking and HPV and not the herbicide exposures he had in service.  

Here, the Board gives greater weight to the October 2012 VHA medical opinion and the July 2014 VA medical opinion than it does to the May 2012 VHA opinion.  Specifically, the Board finds that the October 2012 VHA  physician conducted a thorough review of the entire claims folder, including the opinion provided by the doctor in May 2012, and based his opinion on objective, documented evidence found in the claims folder, as well as medical literature.  Significantly, the physician clearly explained the underlying reasoning for his opinions and conclusions.  

The VHA specialist considered the appellant's belief that the Veteran's tonsil cancer is a respiratory cancer that developed as a result of his Agent Orange exposure during service and reviewed and addressed individually other medical opinion and medical literature.  Thus relying on his medical knowledge of the otolaryngological system, the specialist determined that the tonsil and the tongue are not anatomical parts associated with the larynx, or with the lungs, bronchus or trachea.  As such, the Board concludes that the Veteran's cancer of the tongue (or tonsil) is not one of the respiratory cancers presumed to be related to herbicide exposure under 38 U.S.C.A. § 1116(a).  

Likewise, the single competent medical opinion in the record regarding etiology conclusively found no etiological relationship between service and the Veteran's subsequent development of cancer of the tongue (or tonsil).  Significantly, the July 2014 medical opinion opines that the Veteran's cancer of the tongue (or tonsil) is not directly related to his military service, including exposure to Agent Orange.  The claims folder contains no competent medical evidence refuting this opinion.  

To the extent that the appellant asserts that the Veteran's cancer of the tongue (tonsil) is related to his in-service herbicide exposure, the Board observes that lay people are competent to testify to visible or otherwise observable symptoms of disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, in this case, the appellant's statements that the Veteran's fatal tongue cancer was due to his in-service herbicide exposure relate to an etiological question as to an internal, not directly observable disease, unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  Compare Woehlaert with Jandreau, Barr, and Falzone, all supra.  The lay statements of the appellant concerning the issue of medical nexus are therefore not competent in this regard, and the Board has placed greater probative weight on the opinions proferred by the July 2014 VA physician who opined that it is not likely that any cancer developed by the Veteran is directly related to his military service, including his in-service herbicide exposure.  

In conclusion, the Board finds that the competent evidence of record fails to establish that the cause of the Veteran's death was due to any incident of the Veteran's service.  The preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death.  As there is not an approximate balance of positive and negative evidence regarding the merits of the appellant's claim that would give rise to a reasonable doubt in favor of the appellant, the benefit-of-the-doubt rule is not helpful in this instance.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

For the reasons set forth above, the evidence weighs against the appellant's claim of entitlement to service connection for the cause of the Veteran's death, and the appeal must be denied.  

ORDER

Service connection for the cause of the veteran's death is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


